Exhibit 10.1

 



 

BAKER HUGHES INCORPORATED

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

AWARD OF RESTRICTED STOCK UNITS

 

PAYABLE IN SHARES

 

SERVICE-BASED VESTING

 

The Compensation Committee (the “Committee”) of the Board of Directors of Baker
Hughes Incorporated, a Delaware corporation (the “Company”), pursuant to the
Baker Hughes Incorporated 2002 Director & Officer Long-Term Incentive Plan (the
“Plan”), hereby awards to you, effective as of [Grant Date] (the “Grant Date”),
a certain number of restricted stock units, in each case, as set forth in your
Plan account maintained by Fidelity Stock Plan Services (the “Restricted Stock
Units”), on the terms and conditions specified below and in the attached Terms
and Conditions of Restricted Stock Unit Award Agreements (the “Terms and
Conditions”).

 

The Restricted Stock Units that are awarded hereby to you will be subject to the
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of such Restricted Stock Units and the obligation to forfeit and
surrender such Restricted Stock Units to the Company (the “Forfeiture
Restrictions”). The Forfeiture Restrictions will lapse as to the Restricted
Stock Units that are awarded hereby on the third anniversary of the Grant Date
provided that your “Termination of Employment” (as defined in the Terms and
Conditions) has not occurred prior to the third anniversary of the Grant Date.

 

If a Change in Control of the Company occurs, the transactions (the “Merger”)
contemplated by the Transaction Agreement and Plan of Merger entered into as of
October 30, 2016 among General Electric Company, Baker Hughes Incorporated, Bear
MergerSub, Inc. and Bear Newco, Inc. (the “GE Agreement”) are consummated, or
you incur a Termination of Employment before the third anniversary of the Grant
Date, your rights to the Restricted Stock Units under this Agreement will be
determined as provided in the Terms and Conditions.

 

Upon the lapse of the Forfeiture Restrictions applicable to a Restricted Stock
Unit that is awarded hereby, the Company will issue to you one share of the
Company’s Common Stock, $1.00 par value per share, or, in the event of the
consummation of the Merger, one share of Class A Common Stock as defined in the
GE Agreement (in either case, the “Common Stock”), in exchange for such
Restricted Stock Unit and thereafter you will have no further rights with
respect to such Restricted Stock Unit. Such shares of the Common Stock will be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).

 

If during the period you hold any Restricted Stock Units awarded hereby the
Company or Bear Newco, Inc., a Delaware corporation and direct wholly owned
subsidiary of the Company declares a dividend in cash with respect to the
outstanding shares of the Common Stock (a “Cash Dividend”), then the Company
will credit to an account established for you by the Company under the Plan (the
“Account”) an amount equal to the product of (a) the Restricted Stock Units
awarded hereby that have not been forfeited to the Company or exchanged by the
Company for shares of the Common Stock as of the record date for the Cash
Dividend and (b) the amount of the Cash Dividend paid per share of the Common
Stock (the “Dividend Equivalent Credit”). The

 

 

 

 

 

 

Company will pay to you, in cash, an amount equal to the Dividend Equivalent
Credits credited to the Account with respect to a Restricted Stock Unit on the
date the Forfeiture Restrictions applicable to that Restricted Stock Unit lapse,
or, if the Forfeiture Restrictions applicable to that Restricted Stock Unit
lapse prior to the date of payment of the Cash Dividend, the date on which the
Cash Dividend is paid (and in no case later than the end of the calendar year in
which the Forfeiture Restrictions applicable to that Restricted Stock Unit lapse
or, if later, the 15th day of the third month following the date the Forfeiture
Restrictions applicable to that Restricted Stock Unit lapse).

 

If during the period you hold any Restricted Stock Units awarded hereby the
Company pays a dividend in shares of the Common Stock with respect to the
outstanding shares of the Common Stock, then the Company will increase the
Restricted Stock Units awarded hereby that have not then been exchanged by the
Company for shares of the Common Stock by an amount equal to the product of
(a) the Restricted Stock Units awarded hereby that have not been forfeited to
the Company or exchanged by the Company for shares of the Common Stock and
(b) the number of shares of the Common Stock paid by the Company per share of
the Common Stock (collectively, the “Stock Dividend Restricted Stock Units”).
Each Stock Dividend Restricted Stock Unit will be subject to the same Forfeiture
Restrictions and other restrictions, limitations and conditions applicable to
the Restricted Stock Unit for which such Stock Dividend Restricted Stock Unit
was awarded and will be exchanged for shares of the Common Stock at the same
time and on the same basis as such Restricted Stock Unit.

 

The Restricted Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of (other than by
will or the applicable laws of descent and distribution). Any such attempted
sale, assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Agreement will be void and the Company Group
will not be bound thereby.

 

Any shares of the Common Stock issued to you in exchange for Restricted Stock
Units awarded hereby may not be sold or otherwise disposed of in any manner that
would constitute a violation of any applicable federal or state securities laws.
You also agree that the Company may refuse to transfer any such shares of the
Common Stock if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable federal or
state securities law.

 

The shares of Common Stock that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8. A Prospectus describing the Plan and the shares of Common Stock and the
Terms and Conditions can be found on the Fidelity Stock Plan Services website at
www.netbenefits.fidelity.com. You may also obtain a copy of the Plan Prospectus
by requesting it from the Company.

 

Capitalized terms that are not defined herein will have the meaning ascribed to
such terms in the Plan or the Terms and Conditions; provided that the term
“Change in Control of the Company” has the meaning ascribed to that term in the
Terms and Conditions.

 

In accepting the award of Restricted Stock Units set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan, this
Agreement and the Terms and Conditions.

 

 

 

 



 

 

  BAKER HUGHES INCORPORATED           Martin S. Craighead   Chairman and Chief
Executive Officer



 

 



 

 

BAKER HUGHES INCORPORATED

 

TERMS AND CONDITIONS
OF
SERVICE-BASED VESTING RESTRICTED STOCK UNIT AWARD AGREEMENTS

 

GRANTED AFTER OCTOBER 30, 2016

 


 

These Terms and Conditions are applicable to a restricted stock unit award with
service-based vesting granted pursuant to the Baker Hughes Incorporated 2002
Director & Officer Long-Term Incentive Plan (the “Plan”) after October 30, 2016
and are incorporated as part of the Restricted Stock Unit Award Agreement
setting forth the terms of such restricted stock unit award (the “Agreement”).

 

1.TERMINATION OF EMPLOYMENT/CHANGE IN CONTROL. The following provisions will
apply in the event your employment with the Company and all affiliates as
defined in Section 16 below (collectively, the “Company Group”) terminates (a
“Termination of Employment”), or a Change in Control of the Company occurs, or
the Merger is consummated, before the third anniversary of the Grant Date (the
“Third Anniversary Date”) under the Agreement:

 

1.1       Termination Generally. If you incur a Termination of Employment on or
before the Third Anniversary Date for any reason other than one of the reasons
described in Sections 1.2 through 1.5 below, the Forfeiture Restrictions then
applicable to the Restricted Stock Units will not lapse and the number of
Restricted Stock Units then subject to the Forfeiture Restrictions will be
forfeited to the Company on the date of your Termination of Employment.

 

1.2       Change in Control of the Company.

 

(i)       Definition of Change in Control of the Company. Except as set forth in
the immediately following sentence, for purposes of these Terms and Conditions,
“Change in Control of the Company” has the meaning ascribed to that term in the
Plan. Notwithstanding any other provision of (1) these Terms and Conditions (but
subject to Section 1.5), (2) the Plan, (3) any change in control arrangement
that covers you, or (4) any other document or arrangement, solely for purposes
of the Agreement and these Terms and Conditions (but subject to Section 1.5),
the term “Change in Control of the Company” shall not include the consummation
of any of the transactions contemplated by the GE Agreement.

 

(ii)        Termination of Employment Does Not Occur Before a Change in Control
of the Company on or Before the Third Anniversary Date. If a Change in Control
of the Company occurs on or before the Third Anniversary Date and you do not
incur a Termination of Employment before the date the Change in Control of the
Company occurs, then all remaining Forfeiture Restrictions will lapse at the
time the Change in Control of the Company occurs. For the avoidance of doubt,
for this purpose a Change in Control of the Company does not include the
consummation of any of the transactions contemplated by the GE Agreement.

 

1.3       Disability. Notwithstanding any other provision of the Agreement or
these Terms and Conditions to the contrary, if you become permanently disabled
before the

 

1 

 

Third Anniversary Date and while in the active employ of one or more members of
the Company Group, all remaining Forfeiture Restrictions will immediately lapse
on the date of your Termination of Employment due to your becoming permanently
disabled. For purposes of this Section 1.3, you will be “permanently disabled”
if you (a) are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or (b) are, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company Group.

 

1.4       Death. Notwithstanding any other provision of the Agreement or these
Terms and Conditions to the contrary, if you die before the Third Anniversary
Date and while in the active employ of one or more members of the Company Group,
all remaining Forfeiture Restrictions will immediately lapse on the date of your
Termination of Employment due to death.

 

1.5       Involuntary Termination of Employment Within One-Year Period
Commencing on the Closing Date. Notwithstanding any other provision of the
Agreement or these Terms and Conditions to the contrary, if you incur an
Involuntary Termination of Employment within the one-year period commencing on
the Closing Date as defined in the GE Agreement (the “Closing Date”), all
remaining Forfeiture Restrictions will immediately lapse on the date of your
Involuntary Termination of Employment. For purposes of this Section 1.5,
“Involuntary Termination of Employment” means your Termination of Employment
that results from your termination of employment by the Company or its affiliate
without “cause” as defined below or your resignation for “good reason” as
defined below. For purposes of these Terms and Conditions, the term “cause” has
the meaning assigned to it (or term of like import) in the applicable severance
plan, program, agreement or arrangement of the Company or any of its
Subsidiaries (as defined in the GE Agreement) under which you are covered
immediately prior to the Closing Date (as in effect immediately prior to the
Closing Date) or, if there is no such an arrangement that covers you immediately
prior to the Closing Date or if such arrangement does not define the term cause,
“cause” means (i) your willful and continued failure to substantially perform
your duties with the Company or its affiliate (other than such failure resulting
from your incapacity due to physical or mental illness) or (ii) your willful
engaging in conduct that is demonstrably and materially injurious to the Company
or its affiliate, monetarily or otherwise. For purposes of these Terms and
Conditions, the term “good reason” has the meaning assigned to it (or term of
like import) in the applicable severance plan, program, agreement or arrangement
of the Company or any of its Subsidiaries under which you are covered
immediately prior to the Closing Date (as in effect immediately prior to the
Closing Date), or, if there is no such an arrangement that covers you
immediately prior to the Closing Date or if such arrangement does not define the
term good reason, “good reason” means the occurrence (without your express
written consent) of either of the following acts by the Company or its
affiliate, unless, in the case of an act described in clause (a) below, such act
is corrected prior to your Termination of Employment for good reason: (a) a
reduction by the Company or its affiliate in your annual base compensation as in
effect on the Grant

 

2 

 

Date or as it may be increased from time to time, except for across-the-board
salary reductions similarly affecting all individuals having a similar level of
authority and responsibility with the Company or its affiliate or (b) the
relocation of your principal place of employment to a location outside of a
30-mile radius from your principal place of employment immediately prior to the
Closing Date or the Company’s or its affiliate’s requiring you to be based
anywhere other than such principal place of employment (or permitted relocation
thereof) except for required travel on the Company’s or its affiliate’s business
to an extent substantially consistent with your business travel obligations
immediately prior to the Closing Date.

 

2.PROHIBITED ACTIVITY. Notwithstanding any other provision of these Terms and
Conditions or the Agreement, if you engage in a “Prohibited Activity,” as
described below, while employed by one or more members of the Company Group or
within two years after the date of your Termination of Employment, then your
right to receive the shares of the Common Stock, to the extent still outstanding
at that time, will be completely forfeited. A “Prohibited Activity” will be
deemed to have occurred, as determined by the Committee in its sole and absolute
discretion, if you divulge any non-public, confidential or proprietary
information of the Company Group, but excluding information that (a) becomes
generally available to the public other than as a result of your public use,
disclosure, or fault, or (b) becomes available to you on a non-confidential
basis after the date of your Termination of Employment from a source other than
a member of the Company Group prior to the public use or disclosure by you,
provided that such source is not bound by a confidentiality agreement or
otherwise prohibited from transmitting the information by a contractual, legal
or fiduciary obligation.

 

3.TAX WITHHOLDING. To the extent that the receipt of the Restricted Stock Units
or the lapse of any Forfeiture Restrictions results in income, wages or other
compensation to you for any income, employment or other tax purposes with
respect to which the Company has a withholding obligation, the Company is
authorized to withhold from any shares of Common Stock issued under the
Agreement or from any cash or stock remuneration or other payment then or
thereafter payable to you any tax required to be withheld by reason of such
taxable income, wages or compensation including (without limitation) shares of
the Common Stock sufficient to satisfy the withholding obligation.

 

4.NONTRANSFERABILITY. The Agreement is not transferable by you otherwise than by
will or by the laws of descent and distribution.

 

5.CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Restricted Stock
Units will not affect in any way the right or power of the Company or any
company the stock of which is awarded pursuant to the Agreement to make or
authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

 

6.RESTRICTED STOCK UNITS DO NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You will not
have the voting rights or any of the other rights, powers or privileges of a
holder of the Common Stock with respect to the Restricted

 

3 

 

Stock Units that are awarded hereby. Only after a share of the Common Stock is
issued in exchange for a Restricted Stock Unit will you have all of the rights
of a shareholder with respect to such share of Common Stock issued in exchange
for a Restricted Stock Unit.

 

7.EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you will be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee will determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan and the
Committee’s determination will be final and binding on all persons.

 

8.NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement, and
no provision of the Agreement will be construed or interpreted to create an
employment relationship between you and the Company or any affiliate or
guarantee the right to remain employed by the Company or any affiliate for any
specified term.

 

9.SECURITIES ACT LEGEND. If you are an officer or an “affiliate” of the Company
under the Securities Act of 1933, you consent to the placing on any certificate
for shares of the Common Stock issued under the Agreement an appropriate legend
restricting resale or other transfer of such shares except in accordance with
such Act and all applicable rules thereunder.

 

10.LIMIT OF LIABILITY. Under no circumstances will the Company or any affiliate
be liable for any indirect, incidental, consequential or special damages
(including lost profits) of any form incurred by any person, whether or not
foreseeable and regardless of the form of the act in which such a claim may be
brought, with respect to the Plan.

 

11.DATA PRIVACY. The Company’s Human Resources Department in Houston, Texas
(U.S.A.) administers and maintains the data regarding the Plan, the awardees and
the restricted stock units granted to awardees for all employees in the Company
Group worldwide.

 

The data administered and maintained by the Company includes information that
may be considered personal data, including the name of the awardee, the award
granted and the number of restricted units included in any award (“Employee
Personal Data”). From time to time during the course of your employment in the
Company Group, the Company may transfer certain of your Employee Personal Data
to affiliates as necessary for the purpose of implementation, administration and
management of your participation in the Plan (the “Purposes”), and the Company
and its affiliates may each further transfer your Employee Personal Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan (collectively, “Data Recipients”). The countries to which
your Employee Personal Data may be transferred may have data protection
standards that are different than those in your home country and that offer a
level of data protection that is less than that in your home country.

 

In accepting the award of the Restricted Stock Units set forth in the Agreement,
you hereby expressly acknowledge that you understand that from time to time
during the course of your employment in the Company Group the Company may
transfer your

 

4 

 

Employee Personal Data to Data Recipients for the Purposes. You further
acknowledge that you understand that the countries to which your Employee
Personal Data may be transferred may have data protection standards that are
different than those in your home country and that offer a level of data
protection that is less than that in your home country.

 

Further, in accepting the award of the Restricted Stock Units set forth in the
Agreement, you hereby expressly affirm that you do not object, and you hereby
expressly consent, to the transfer of your Employee Personal Data by the Company
to Data Recipients for the Purposes from time to time during the course of your
employment in the Company Group.

 

12.RECOUPMENTS. If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company with any financial reporting
requirement under applicable securities laws, if you are then a current or
former executive officer of the Company you will forfeit and must repay to the
Company any compensation awarded under the Agreement to the extent specified in
any of the Company’s compensation recoupment policies established or amended
(now or in the future) in compliance with the rules and standards of the
Securities and Exchange Commission Committee under or in connection with Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act. Further,
if the Company is required to prepare an accounting restatement due in whole or
in part to your misconduct, you will forfeit and must repay to the Company any
compensation awarded under the Agreement to the extent required by the Board of
Directors of the Company in accordance with the terms of the Company’s
compensation recoupment policy as in effect on January 23, 2014.

 

13.OTHER AGREEMENTS. Nothing in these Terms and Conditions is intended to reduce
the Company’s protections or your obligations under (1) any other agreement
between you and the Company or any other member of the Company Group, (2) the
common law, or (3) any applicable state, federal or foreign statute.

 

14.GOVERNING LAW AND VENUE. The Plan, these Terms and Conditions and the award
of the restricted stock units set forth in the Agreement shall be governed by
the laws of the State of Texas, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan,
these Terms and Conditions and the award of the restricted stock units to the
substantive law of another jurisdiction. In accepting the award of the
restricted stock units you are deemed to agree to submit to the exclusive
jurisdiction and venue of the federal or state courts of Harris County, Texas,
to resolve any and all issues that may arise out of or relate to the Plan, these
Terms and Conditions and the award of the restricted stock units.

 

15.SEVERABILITY AND BLUE PENCILING. If any single Section or clause of these
Terms and Conditions should be found unenforceable, it shall be severed and the
remaining Sections and clauses of these Terms and Conditions shall be enforced
in accordance with the intent of these Terms and Conditions. If any particular
provision of these Terms and Conditions shall be adjudicated to be invalid or
unenforceable, the Company and you specifically authorize the court making such
determination to edit the invalid or unenforceable provision to allow these
Terms and Conditions, and the

 

5 

 

provisions thereof, to be valid and enforceable to the fullest extent allowed by
law or public policy.

 

16.MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any. In the
event of a conflict between these Terms and Conditions and the Plan provisions,
the Plan provisions (subject to Sections 1.2 and 1.5) will control. The terms
“you” and “your” refer to the Participant named in the Agreement. Capitalized
terms that are not defined herein will have the meanings ascribed to such terms
in the Plan or the Agreement. The Company’s rights under these Terms and
Conditions and the Agreement may be assigned by the Company. For purposes of
these Terms and Conditions other than Section 9 above, the term “affiliate”
means any entity that, directly or indirectly, controls, or is controlled by, or
is under common control with, the Company. For the avoidance of doubt, from and
after the Closing Date, the term “affiliate” will include General Electric
Company and any entity that, directly or indirectly, controls, or is controlled
by, or is under common control with, General Electric Company.

 

 



6 

